Citation Nr: 1713434	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left Achilles tendinitis and talonavicular arthritis as of March 20, 2010.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987 and December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The increased rating claim on appeal has a long history; the Board will summarize the pertinent procedural history.  The RO granted the Veteran's service connection claim for left Achilles tendinitis in October 1993 and assigned a noncompensable disability rating effective October 7, 1992.  The Veteran appealed the initial disability rating assigned.  In June 1994, the Veteran testified during a personal hearing at the RO; a transcript of the hearing is of record.  The Board denied a compensable disability rating for service-connected left Achilles tendinitis in a March 1996 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  An April 1997 Order of the Court granted a joint motion for remand and vacated the Board's decision.  

In a May 2003 rating decision, the RO awarded a 10 percent evaluation for the Veteran's left ankle disability, effective July 13 1994.  In March 2011, the Board denied entitlement to an initial compensable rating from October 7, 1992, to July 12, 1994, as well as entitlement to a rating in excess of 10 percent from July 13, 1994.  The Veteran appealed to the Court, after which the Court issued a July 2012 Memorandum Decision that affirmed the Board's denial of an initial compensable rating, but vacated the decision denying a rating in excess of 10 percent from July 13, 1994.  In May 2013, the Board denied a rating in excess of 10 percent from July 13, 1994 to March 19, 2010, but remanded the issue of entitlement to a rating in excess of 10 percent from March 20, 2010, for additional development.   

The Board remanded the issue on appeal in February 2016 to schedule a Board hearing.  In April 2016, the Veteran testified at a videoconference hearing before the Board; a transcript of the hearing is of record.  The Board again remanded the issue in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds remand is necessary to comply with recent updates in applicable case law.  An examination must determine whether a disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion. Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations did not meet these requirements, the AOJ should obtain an opinion that addresses these elements. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.

2.  Schedule the Veteran for a VA examination.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected left Achilles tendinitis and talonavicular joint arthritis, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the left ankle, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left ankle, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning March 20, 2010.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



